OPINION
MURNAGHAN, Circuit Judge:
Alvie Linkous, the appellant, filed for bankruptcy pursuant to Chapter 13 and submitted a debtor’s plan to the U.S. Bank*161ruptcy Court for the Western District of Virginia on April 26, 1990; she also mailed a summary of the plan to all creditors. At the time, Linkous ,had two outstanding secured loans from Piedmont Trust Bank. However, since the value of the collateral securing each loan was less than the current balance of each loan, Linkous’ plan considered the Piedmont loans as secured only to the extent of the collateral’s fair market value and unsecured for the remainder, as allowed by 11 U.S.C. § 506(a). At the confirmation hearing, which was not attended by Piedmont, the bankruptcy court confirmed Linkous’ plan.
Piedmont filed claims on August 3, 1990, and, on August 16, made a Motion to Revoke Order Confirming Plan and Dismiss or Convert Case. While it acknowledged receipt of both the court notice and the plan summary, it explained that clerical error prevented the plan summary from being brought to the attention of the appropriate person.
The bankruptcy judge dismissed Piedmont’s motions ruling that it had failed to protect its interests and was too late to challenge successfully the confirmation. On appeal to the district court, the district judge reversed in part the denial of Piedmont’s motion to revoke the confirmation order and vacated the confirmation order insofar as it affected Piedmont’s claims. 141 B.R. 890. The district judge based his decision on inadequacy of notice to Piedmont. Debtor Linkous and Trustee, Laurence Morin, have appealed.
On appeal, we address the question of whether Piedmont received adequate notice of the section 506 valuation of its secured claims against Linkous.
Linkous filed a Chapter 13 bankruptcy petition on April 26, 1990. In her petition, she listed debts owing to Piedmont Trust Bank in the amounts of $18,000 and $4,000, secured by a 1986 mobile home and a 1984 Plymouth Reliant, respectively. In light of her estimated fair market value of each, her plan only treated $6,000 of the mobile home loan and $1,000 of the car loan as secured. The remainder of each was listed as unsecured, pursuant to 11 U.S.C. § 506(a). The plan was mailed to the bankruptcy court and to the trustee.
In addition, Linkous mailed a summary of her plan to the court, the trustee, and all creditors, including Piedmont. The summary gave a brief account of the plan proposed by the debtor and included the following proposals from the plan:
1) 36 months of $170 payments;
2) payment of 10% of unsecured debts;
3) $100/month payment by the Trustee to Piedmont for the mobile home;1
4) name, phone number, and address of person to contact with any questions regarding plan.
The summary did not mention the car loan nor did it explicitly state that the secured loans would be treated as only partially secured.
On May 1, 1990, the clerk of the bankruptcy court mailed notice to all creditors that the meeting of creditors would be held on June 6, 1990 and that a confirmation hearing was scheduled for June 20, 1990. Piedmont did not appear at either the creditors’ meeting or confirmation hearing. Since no objections were filed and on the recommendation of the Chapter 13 Trustee, the bankruptcy court confirmed Linkous’ plan and an order was entered.
Two weeks later, on August 3, Piedmont filed proofs of claim establishing its security interests in the mobile home and the Plymouth, stating that the amounts owing were $18,641.31 and $4,322.82, respectively. On August 16, Piedmont filed its Motion to Revoke Order Confirming Plan and Dismiss or Convert Case. In its motion, the Bank acknowledged receipt of the plan summary and the court’s notice but claims clerical error resulted in the correspondence being placed in Linkous’ loan files instead of being given to the account representative.
*162The bankruptcy judge, after hearing arguments and testimony from Piedmont, denied its motions. He reasoned that it demonstrated no grounds upon which to revoke the confirmation. The bankruptcy court concluded that “the Bank, even though it had actual and adequate notice of these proceedings, failed to use any of the numerous procedures available to it to protect its interests” and could no longer raise claims that may have been valid before confirmation.2
Piedmont appealed to the United States District Court for the Western District of Virginia. The district judge reversed in part the bankruptcy court’s denial of the Motion to Revoke Confirmation, vacating the confirmation order with respect to Piedmont’s claims. The district court’s ruling rested on a determination that Piedmont had not received adequate notice of what would take place in the confirmation proceedings. In other words, the district judge did not merely substitute his finding of fact for that of the bankruptcy judge. Rather he ruled that the question of fact, the issue of valuation under § 506(a), was not properly before the bankruptcy judge.
Before we can review the bankruptcy court’s confirmation of Linkous’ plan, we must consider the effect of such confirmation. 11 U.S.C. § 1327(a) clearly states that
The provisions of a confirmed plan bind the debtor and each creditor, whether or not the claim of such creditor is provided for by the plan, and whether or not such creditor has objected to, has accepted or has rejected the plan.
Therefore, a bankruptcy court confirmation order generally is treated as res judicata. However, we cannot defer to such an order on res judicata grounds if it would result in a denial of due process in violation of the Fifth Amendment of the United States Constitution. The United States Supreme Court has concluded that “[a]n elementary and fundamental requirement of due process in any proceeding which is to be accorded finality is notice reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections.” Mullane v. Central Hanover Bank & Trust, 339 U.S. 306, 314, 70 S.Ct. 652, 657, 94 L.Ed. 865 (1950) (citations omitted). Accordingly, we cannot accord the bankruptcy court’s order the finality which would attach if the notice given to Piedmont was adequate.
Although Piedmont concedes having received both Linkous’ summary and the court’s notice, i.e., actual notice, it has argued that it did not receive adequate notice that the bankruptcy court would make a section 506 valuation at the confirmation hearing. The procedural framework for valuing collateral as a part of a section 506(a) determination is contained in Bankruptcy Rule 3012:
The court may determine the value of a claim secured by a lien on property in which the estate has an interest on motion of any party in interest and after a hearing on notice to the holder of the secured claim and any other person the court may direct.
(Emphasis added).
Only one circuit — the Eleventh — has applied Rule 3012 to the issue of notification of a § 506(a) valuation. In re Calvert, 907 F.2d 1069 (11th Cir.1990). It concluded that while a § 506(a) valuation hearing may be held in conjunction with a confirmation hearing, “[m]ere notice that the bankruptcy court will hold a confirmation hearing on a proposed bankruptcy plan, without inclusion of notice specifically directed at the security valuation process, does not satisfy the requirement of Rule 3012.” 907 F.2d at 1072.
In order to satisfy due process requirements, “the notice [of the proceedings] must be of such nature as reasonably to convey the required information....” Mullane, 339 U.S. at 314, 70 S.Ct. at 657 *163(citing Grannis v. Ordean, 234 U.S. 385, 34 S.Ct. 779, 58 L.Ed. 1363 (1918)). In the present case, the information required by statute is that Linkous plans to hold a section 506 valuation hearing. Therefore, in order “reasonably to convey the required information,” Linkous’ notice to creditors must state that such a hearing will be held. Consequently, the notice to Piedmont was inadequate as it did not make reference to an intent to reevaluate the secured claims pursuant to § 506(a).
Appellants have contended that Piedmont, as a sophisticated lender, should have known that its interests were in jeopardy. Such an argument has some merit for we do expect creditors to take some responsibility in the bankruptcy process or lose their rights. See, e.g., Matter of Pence, 905 F.2d 1107, 1109 (7th Cir.1990) (“[The creditor] was not entitled to stick its head in the sand and pretend it would not lose any rights by not participating in the proceedings.”). However, notwithstanding the recognized responsibilities of the creditor, the debtor also must meet certain burdens. A debtor should inform the secured creditor of an intent to reclassify its claim into partially secured and partially unsecured status. Placing such a responsibility with the debtor is both logical and not unduly burdensome.
The violation of Piedmont’s due process rights, resulting from the district court’s determination that notice of a § 506 valuation was inadequate, was a sufficient ground for vacating, with respect to Piedmont, the final order of the bankruptcy court. As the district court found, the bankruptcy court should hold a § 506 hearing in order properly to determine what portions of Piedmont’s loans should be considered secured and what portions unsecured.3 However, the bankruptcy court’s order will remain intact with respect to all other determinations, there being no appeal as to them.
Accordingly, the district court’s order is

AFFIRMED.


. Linkous and Morin have contended in their brief that the summary stated that 60 such payments would be made to Piedmont, but the copy in the appendix does not include any reference to the number of payments to be made to Piedmont. The only reference to number of payments is that regarding 36 payments by the debtor to the trustee.


. One such claim, of course, would be that the property at stake is worth more than the estimate provided by Linkous.


. During a hearing in front of the bankruptcy court, Piedmont estimated the value of the car at $2450 and the house at $9000. Given the limited disparity between Linkous' and Piedmont’s estimates ($1450 on the car and $3000 on the mobile home), the bankruptcy court should not face much difficulty in making an equitable finding under § 506.